PER CURIAM.
By Petition for Writ of Certiorari we are requested to review a decision of the District Court of Appeal, Second District, reported at 350 So.2d 353, which directly conflicts with the decision in Diversified Services, Inc. v. Jackson, 330 So.2d 830 (Fla. 3d DCA 1976). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.
We have concluded that the decision of the district court is correct and we adopt the opinion of Judge Grimes as the decision of this Court.
To the extent that the decision of the District Court of Appeal, Third District, in Diversified Services, Inc. v. Jackson, is in conflict herewith, it is disapproved.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.